Citation Nr: 0030182	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for alcoholism, to include 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1999, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, for additional development.  The 
case is now before the Board for final appellate 
consideration.

In its December 1999 remand, the Board pointed out that the 
veteran's claim for a total rating based on individual 
unemployability, due to service-connected disabilities, had 
not been adjudicated, and referred this issue to the RO for 
proper development.  As it appears that this issue has still 
not been adjudicated, it is again referred to the RO.


FINDING OF FACT

Alcoholism due to service, or as secondary to, or aggravated 
by, service-connected PTSD, has not been demonstrated.


CONCLUSION OF LAW

Alcoholism was not incurred in or aggravated by active 
service, nor proximately due to, the result of, or aggravated 
by, service-connected PTSD.  38 U.S.C.A. §§ 1110 (West 1191 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that his service-connected PTSD has either 
caused or aggravated his alcoholism, and that accordingly his 
alcoholism should be service-connected, secondary to his 
PTSD.  

VA outpatient and inpatient medical records, dated from 
August to December 1992, show that the veteran underwent 
inpatient detoxification, and indicate treatment and 
diagnoses of PTSD, alcohol dependence, alcohol abuse and 
dysthymia.  The veteran's GAF scores ranged from 36 to 45.  
The veteran's symptoms included disturbed sleep, recurrent 
nightmares about Vietnam, flashbacks, depression and low 
energy level.  No opinion was provided as to the etiology of 
the veteran's alcohol dependence.

A December 1992 VA objective mental examination resulted in 
an Axis I diagnosis of alcohol abuse and dependence; organic 
mood disorder; and symptoms of PTSD, variable in onset.  The 
examiner provided an assessment that while certain symptoms 
suggestive of PTSD were present, it was extremely difficult 
to asses whether any true symptoms of PTSD existed because of 
the veteran's characterological pathologies and substance 
abuse.  The examiner provided examples of symptoms of organic 
mood syndrome, secondary to chronic alcohol abuse, and 
chronic substance abuse that could mimic PTSD.  The examiner 
stated his belief that most of the veteran's symptomatology 
could be directly related to chronic alcohol abuse in excess 
of a fifth of liquor per day as well as an organic mood 
syndrome secondary to such abuse.  This clinical picture was 
complicated by the veteran's long-standing antisocial 
personality traits.  The examiner also provided that it was 
extremely unclear to him whether the veteran was 
demonstrating any symptoms suggestive of PTSD because the 
symptoms which he demonstrated were most clearly related to 
alcohol abuse, organic mood disorder and his long-standing 
personality disorder that predated military service.  No 
opinion was provided as to the etiology of the veteran's 
alcohol abuse.

The report of a June 1993 VA examination provides that the 
veteran said that he had his first drink of alcoholic 
beverage when he was four years old, and began utilizing 
alcohol regularly at approximately age 13.  It was noted that 
he was a regular user of alcoholic beverages in high school 
and that his abuse of alcohol in high school contributed to 
his delinquency.  Objective mental examination resulted in an 
Axis I diagnosis of alcohol abuse and dependence, chronic; 
and symptoms of organic mood disorder.  As a conclusion and 
opinion, the examiner noted that the veteran reported with a 
significant history of alcohol abuse and occasional symptoms 
of impulse control and anger which were clearly related to 
chronic alcohol abuse.  His principal diagnosis was chemical 
dependency characterized as his primary illness, unrelated to 
other symptomatology.  

An October 1993 Social Security Administration (SSA) 
Disability Determination and Transmittal reflects that the 
veteran was found to be disabled as of September 1, 1990, 
with a primary diagnosis of anxiety disorders.  Records from 
the SSA submitted with the Determination do not include any 
clinical records concerning the severity of the veteran's 
service-connected PTSD, or addressing the etiology of his 
alcoholism.  

Various VA outpatient and inpatient treatment records 
received, dated from 1993 to 1995, show treatment and 
diagnoses for PTSD, as well as alcohol dependence and alcohol 
abuse.  No opinion was provided as to the etiology of the 
veteran's alcohol dependence and abuse.

In correspondence received from the veteran in October 1994, 
he disagreed with a statement in the August 1994 supplemental 
statement of the case that he took his first drink at age 4 
and was an alcoholic at age 13.  He said that he was around 
alcohol for as long as he could remember, but did not have 
his first drink until around age 15.  

During an RO personal hearing in February 1996, the veteran 
said that he sometimes drank alcohol, in order to sleep.

In April 1996, the veteran was provided another VA 
psychiatric examination.  The report sets forth a detailed 
review of the veteran's entire record, including inpatient 
and outpatient VA treatment.  Objective mental examination 
resulted in an Axis I diagnosis of alcohol dependence, 
currently intoxicated at the time of the examination; organic 
affective disorder, secondary to alcohol intoxication and 
long-standing abuse; and PTSD, by history.  The Axis V GAF 
was 55 currently.  The examiner stated the opinion that the 
veteran's alcoholism was not related entirely to his PTSD, as 
well as a belief that it did not result from his PTSD.  The 
examiner noted that clearly the veteran's alcohol dependence 
predated his military service.  

The Board notes that a claimant with active service may be 
granted service connection for disease or disability either 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
In addition, a claimant with active service may be granted 
secondary service connection for disease or disability 
proximately due to or the result of a service-connected 
disability or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.310 (1999).  Finally, in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court of Appeals for Veterans Claims held that 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

Direct service connection may not be granted for alcoholism 
and polysubstance abuse because these conditions are 
considered to be the result of willful misconduct and not 
incurred in line of duty.  As amended by the Omnibus Budget 
and Reconciliation Act (OBRA), 38 U.S.C.A. § 1110 now 
provides that "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The statutory 
amendment applies only to claims filed after October 31, 
1990.  See OBRA, § 8052(b).  Therefore, under the law in 
effect beginning on November 1, 1990, as amended, alcohol 
dependence and substance abuse are deemed by statute to be 
the result of willful misconduct and cannot themselves be 
service-connected on a direct basis.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991).  The corresponding regulations 
provide that alcohol abuse and drug abuse, unless they are a 
"secondary result" of an "organic disease or disability," are 
considered to be "willful misconduct."  See 38 C.F.R. §§ 
3.301(c)(2), 3.301(c)(3) (1999).

The Court has held that for claims filed after October 31, 
1990, an award of service connection for disability due to 
abuse of alcohol or drugs was not precluded by 38 U.S.C.A. § 
1110, but that "compensation" for such disability was so 
precluded.  Barela, 11 Vet. App. 280 (1998).  

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that section 8052 of the OBRA prohibits a grant 
of "direct service connection" for drug or alcohol abuse on 
the basis of incurrence or aggravation in line of duty during 
service.  The General Counsel held, however, that the 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  The VA General Counsel held that, even assuming 
secondary service connection was granted for a substance 
abuse disability, no compensation benefits would be payable 
for such disability with respect to a claim filed after 
October 31, 1990. 

Turning to the issue of direct service connection, the 
veteran's claim for direct service connection for alcoholism 
must be denied.  The veteran filed this claim after October 
31, 1990.  The law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from a claimant's abuse of alcohol or drugs, 
when the claim was filed after October 31, 1990.  In a case 
where the law is dispositive of a claim on appeal, the claim 
should be denied because of lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994). 


Even if the Board were to make a decision favorable to the 
veteran, no compensation benefits would be payable.  In any 
event, based on a thorough review of the evidence, the Board 
finds that the claim of entitlement to service connection for 
alcoholism, secondary to the veteran's service-connected 
PTSD, must also be denied.

There is no medical evidence showing a nexus or link between 
the veteran's current alcoholism and his service-connected 
PTSD, such as a medical opinion showing that the veteran's 
PTSD caused or aggravated his alcoholism.  Ideally, such an 
opinion would be based on a review of the record.  In fact, 
in June 1993 a VA examiner concluded that the veteran's 
principal diagnosis was chemical dependency, and that this 
chemical dependency was unrelated to any other 
symptomatology.  Similarly, in April 1996, a VA examiner 
concluded that the veteran's alcoholism was not related 
entirely to his PTSD.  Any uncertainty suggested by this 
opinion was mitigated by the examiner's clear belief that the 
veteran's alcoholism did not result from his PTSD.  Rather, 
the examiner offered the opinion that clearly the veteran's 
alcohol dependence predated his military service.  

Regarding aggravation of pre-existing alcohol abuse, while 
the veteran's own testimony has been inconsistent as to the 
exact age when he first drank alcohol, he has not recanted 
his testimony that he used it at least as early as high 
school.  Yet the veteran has submitted no medical evidence 
that this pre-service use of alcohol was aggravated by his 
subsequent PTSD.  

Finally, the Board recognizes the veteran's assertion that 
his alcohol abuse was caused or aggravated by a need for 
self-therapy for PTSD.  As a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because of 
the lack of probative evidence of such a relationship in this 
case between the veteran's service-connected PTSD and his 
alcoholism, the preponderance of the evidence is against the 
claim. 


ORDER

Service connection for alcoholism, to include as secondary to 
service-connected PTSD, is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

